 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11       WILLIAM BARTON,                            Case No. CV 19-10418 FMO (RAO)
12                        Petitioner,
                                                    MEMORANDUM AND ORDER
13           v.                                     RE SUMMARY DISMISSAL OF
                                                    PETITION FOR WRIT OF
14       SUPERIOR COURT,                            HABEAS CORPUS AND DENIAL
                                                    OF CERTIFICATE OF
15                        Respondent.               APPEALABILITY
16

17
                                    I.    BACKGROUND
18
            On December 6, 2019, Petitioner William Ray Barton (“Petitioner”) filed a
19
     Petition for Writ of Habeas Corpus (“Petition”). Pet., Dkt. No. 1.
20
            Petitioner was convicted of his underlying criminal offense in 1976. Pet. at 2.
21
     Although Petitioner references a guilty plea and asserts that he is not guilty, the
22
     Petition’s grounds for relief are not clear. Id. at 3. Records of the California Supreme
23
     Court indicate that Petitioner has not filed any appeals or state habeas petitions with
24
     that court.1
25

26   1
       The Court takes judicial notice of the records of the California Supreme Court,
27   which are available at http://appellatecases.courtinfo.ca.gov. See Fed. R. Evid.
     201(b)(2) (providing that a court may take judicial notice of adjudicative facts that
28   “can be accurately and readily determined from sources whose accuracy cannot
 1          This Court has received multiple habeas petitions from Petitioner starting in
 2   2018, all of which have been dismissed for failure to exhaust state court remedies.
 3   See Barton v. People State of California, CV 18-5863-FMO-RAO (C.D. Cal., filed
 4   July 3, 2018); Barton v. Superior Court, CV 18-6853-FMO-RAO (C.D. Cal., filed
 5   Aug. 9, 2018); Barton v. Board of Parole Hearings, CV 18-9707-FMO-RAO (C.D.
 6   Cal., filed Nov. 16, 2018); Barton v. People of the State of California, CV 19-546-
 7   FMO-RAO (C.D. Cal., filed Dec. 28, 2018); Barton v. Clerk of U.S. District Court,
 8   et al., CV 19-1178-FMO-RAO (C.D. Cal., filed Jan. 25, 2019); Barton v. San
 9   Juaquin, CV 19-4831-FMO-RAO (C.D. Cal., filed June 3, 2019); Barton v. Gastelo,
10   CV 19-6535-FMO (RAO) (C.D. Cal., filed July 29, 2019); Barton v. Superior Court,
11   CV 19-7382-FMO (RAO) (C.D. Cal., filed Aug. 26, 2019); Barton v. Superior Court,
12   CV 19-9516-FMO (RAO) (C.D. Cal., filed Nov. 5, 2019).
13          Magistrate Judge Oliver held a hearing in this matter on January 22, 2020.
14   Dkt. No. 7. At the hearing, Judge Oliver discussed with Petitioner his numerous
15   habeas filings and explained to Petitioner that the instant Petition and another
16   pending petition would likely be dismissed for failure to exhaust. Petitioner did not
17   contend at the hearing that he has exhausted any of his habeas claims in the California
18   state court.
19                                   II.   DISCUSSION
20          Under Rule 4 of the Rules Governing Section 2254 Cases in the United States
21   District Courts, the Court may dismiss a petition “[i]f it plainly appears from the
22   petition and any attached exhibits that the petitioner is not entitled to relief in the
23   district court.” The “Ninth Circuit has held that a federal court may raise the failure
24   to exhaust issue sua sponte and may summarily dismiss on that ground.” White v.
25   Paramo, Case No. CV 16-03531-ODW (KES), 2016 WL 3034669, at *2 (C.D. Cal.
26

27   reasonably be questioned”); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th
     Cir. 2012) (noting that a court may take judicial notice of federal and state court
28   records).
                                               2
 1   May 27, 2016) (citing Granberry v. Greer, 481 U.S. 129, 134-35, 107 S. Ct. 1671,
 2   95 L. Ed. 2d 119 (1987); Stone v. San Francisco, 968 F.2d 850, 856 (9th Cir. 1992);
 3   Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1982) (per curiam)) (dismissing
 4   petition for failure to exhaust state remedies with respect to sole claim for relief).
 5         A state prisoner must exhaust his state court remedies before a federal court
 6   may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan
 7   v. Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d. 1 (1999). To satisfy
 8   the exhaustion requirement, a habeas petitioner must fairly present his federal claims
 9   in the state courts in order to give the State the opportunity to pass upon and correct
10   alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364,
11   365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must
12   give the state courts “one full opportunity” to decide a federal claim by carrying out
13   “one complete round” of the state’s appellate process in order to properly exhaust a
14   claim. O’Sullivan, 526 U.S. at 845. He must present his claims to the highest state
15   court with jurisdiction to consider it or demonstrate that no state remedy remains
16   available. Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).
17         Here, the records of the California Supreme Court do not reflect any appeals
18   or habeas petitions filed by Petitioner. Although the exhaustion requirement may be
19   excused under limited circumstances, see 28 U.S.C. § 2254(b)(1)(B)(i)-(ii), none of
20   these circumstances appear to exist here. Petitioner has failed to exhaust his claim in
21   state court, and summary dismissal of this action is appropriate.
22           Dismissal of the Petition is without prejudice to Petitioner’s later pursuing
23   habeas relief in federal court upon exhausting available remedies in the state courts.
24   Petitioner is warned, however, that under 28 U.S.C. § 2244(d)(1), “[a] 1-year period
25   of limitations shall apply to an application for a writ of habeas corpus by a person in
26   custody pursuant to the judgment of a State court.”
27   ///
28   ///
                                                 3
 1                     III.   CERTIFICATE OF APPEALABILITY
 2         Under the Antiterrorism and Effective Death Penalty Act of 1996, a state
 3   prisoner seeking to appeal a district court’s final order in a habeas corpus proceeding
 4   must obtain a Certificate of Appealability (“COA”) from the district judge or a circuit
 5   judge. 28 U.S.C. § 2253(c)(1)(A). A COA may issue “only if the applicant has made
 6   a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
 7   “A petitioner satisfies this standard by demonstrating that jurists of reason could
 8   disagree with the district court’s resolution of his constitutional claims or that jurists
 9   could conclude the issues presented are adequate to deserve encouragement to
10   proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327, 123 S. Ct. 1029, 154 L.
11   Ed. 2d 931 (2003).
12         When the Court dismisses a petition on procedural grounds, it must issue a
13   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
14   whether the petition states a valid claim of the denial of a constitutional right”; and
15   (2) “that jurists of reason would find it debatable whether the district court was
16   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
17   1595, 146 L. Ed. 2d 542 (2000).
18         Here, the Court is summarily dismissing the instant Petition without prejudice
19   because the Court has determined that Petitioner has failed to exhaust his habeas
20   claim in state court. The Court finds that Petitioner cannot make the requisite
21   showing that jurists of reason would find it debatable whether the district court was
22   correct in its procedural ruling.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 4
 1                                   IV.    ORDER
 2         Based on the foregoing, IT IS ORDERED THAT:
 3         1. The Petition is DISMISSED without prejudice; and
 4         2. A Certificate of Appealability is DENIED.
 5

 6   DATED: January 31, 2020
 7
                                           ____________/s/_____________________
                                           FERNANDO M. OLGUIN
 8                                         UNITED STATES DISTRICT JUDGE
 9   Presented by:
10

11   ____________________________
12   ROZELLA A. OLIVER
     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
